Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on June 27, 2022.
Claims 1-20 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 8-11 of the applicant’s remarks, the applicant argues that Qiao fails to teach “sending to the NSQM function, a registration count request message, wherein the registration count request message includes at least the indication of the S-NSSAI.”  The examiner respectfully disagrees.  First, the examiner cited the Request 2328 and Request 2334 sent from the SMF 2310 to the CHF 2312 to show that the SMF 2310 could also read on the AMF used to perform the limitations of the claim.  To clarify the SMF 2310 is alternatively cited as the AMF below.  Qiao Fig. 23 shows that Request 2326 including the indication of S-NSSAI is sent by the AMF 2306 to the SMF 2310 which forwards the information in Request 2328 to the PCF 2314.    The SMF sends request message 2334 to the CHF which may request charging data.  The limitation labels the request message as a “registration count request message” but only states that the registration count request message includes the S-NSSAI.  The subsequent limitations also do not further clarify that the “registration count request message” is anything more than a request message including at least the S-NSSAI” which both the request 2328 and the request 2334 read on.  The next limitation explains receiving a registration count response message including an indication that the S-NSSAI is subject to a quota which the response message 2338 reads on as well.  Therefore the examiner has respectfully maintained the rejection as further explained below.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub No.: US 202/0359440 A1 (herein “Qiao”).

Claims 1 and 16
Consider claim 1, Qiao teaches a method for registering a user equipment device (UE) with a network slice, comprising: 
an access and mobility management function (AMF) of a network (see Qiao Fig. 23, note SMF 2310), 
receiving, from a UE, a registration request message, wherein the registration request message includes at least an indication of a requested single network slice selection assistance information (S-NSSAI) (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI); 
determining a network slice quota management (NSQM) function monitoring the requested S-NSSAI (see Qiao Fig. 23, [0254], [0255], [0260] note determine PCF 2314 to send Request 2328 with S-NSSAI and Request 2334 with S-NSSAI to CHF 2312); 
sending, to the NSQM function, a registration count request message, wherein the registration count request message includes at least the indication of the S- NSSAI (see Qiao Fig. 23, [0255], [0260] note Request 2328 with S-NSSAI to PCF 2314 and Request 2334 with S-NSSAI to CHF 2312); 
receiving, from the NSQM function, a registration count response message, wherein the registration count response message includes at least an indication that the S- NSSAI is subject to quota management (see Qiao Fig. 23, [00261] note Determine PCC rules 2330 with response 2332 including PCC rules and Determine quota for network slices 2336 with response 2338 including quotas); and 
sending, to the UE, a registration accept message, wherein the registration accept message includes at least the indication that the S-NSSAI is subject to quota management (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 17
Consider claim 2, Qiao teaches wherein determining the NSQM function monitoring the requested S-NSSAI includes the AMF of the network, sending, to a network repository function (NRF), a discovery request message, wherein the discovery request message includes the indication of the requested S-NSSAI (see Qiao [0254], [0257] note request 2328 to determine the indicator/identifier of the CHF device 2312); and 
receiving, from the NRF, a discovery response message, wherein the discovery response message includes an address to the NSQM function monitoring the requested S-NSSAI (see Qiao [0257], [0259] note response 2332 with the determined indicator/identifier of the CHF device 2312).
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 2.

Claim 3
Consider claim 3, Qiao teaches wherein the indication that the S-NSSAI is subject to quota management is included in a field of an S-NSSAI information element (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346 with QoS rules).

Claim 8
Consider claim 8, Qiao teaches an apparatus (see Qiao Fig. 23, note SMF 2306), comprising: 
a memory (see Qiao Fig. 4B, [0074] note ROM 4002, RAM 4003); and 
a processing element (see Qiao Fig. 4B, note processor 4001) in communication with the memory, wherein the processing element is configured: 
receive, from a user equipment device (UE), a protocol data unit (PDU) session request message, wherein the PDU session request message includes at least an indication of a requested single network slice selection assistance information (S-NSSAI) (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI);
determine a network slice quota management (NSQM) function monitoring the requested S-NSSAI (see Qiao Fig. 23, [0254], [0255], [0260] note determine PCF 2314 to send Request 2328 with S-NSSAI and Request 2334 with S-NSSAI to CHF 2312);
send, to the NSQM function, a PDU count request message, wherein the PDU count request message includes at least the indication of the S-NSSAI (see Qiao Fig. 23, [0255], [0260] note Request 2328 with S-NSSAI to PCF 2314 and Request 2334 with S-NSSAI to CHF 2312); 
receive, from the NSQM function, a PDU count response message, wherein the PDU count response message includes at least an indication that the S-NSSAI is subject to quota management (see Qiao Fig. 23, [00261] note Determine PCC rules 2330 with response 2332 including PCC rules and Determine quota for network slices 2336 with response 2338 including quotas); 
establish, with a session management function (SMF) of the network, a PDU session (see Qiao Fig. 23, [0253]-[0254], [0262]-[0263] note determine IP address for the PDU session); and 
send, to the UE, a PDU session establishment accept message, wherein the PDU session establishment accept message includes at least the indication that the S- NSSAI is subject to quota management (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).

Claim 9
Consider claim 9, Qiao teaches wherein, to determine the NSQM function monitoring the requested S-NSSAI, the processing element is further configured to: send, to a network repository function (NRF), a discovery request message, wherein the discovery request message includes the indication of the requested S-NSSAI (see Qiao [0254], [0257] note request 2328 to determine the indicator/identifier of the CHF device 2312); and 
receive, from the NRF, a discovery response message, wherein the discovery response message includes an address to the NSQM function monitoring the requested S-NSSAI (see Qiao [0257], [0259] note response 2332 with the determined indicator/identifier of the CHF device 2312).

Claim 10
Consider claim 10, Qiao teaches wherein the indication that the S-NSSAI is subject to quota management is included in a field of an S-NSSAI information element (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346 with QoS rules).

Claim 13
Consider claim 13, Qiao teaches wherein the processing element is further configured to: 
receive, from the UE, a registration request, wherein the registration request includes an indication of one or more S-NSSAIs (see Qiao Fig. 23, [0249], [0251] PDU Session request with S-NSSAI); and 
send, to the UE, a registration response, wherein the registration response includes quota availability for the one or more S-NSSAIs (see Qiao Fig. 23, [0264] note PDU Sessions Establishment Accept 2346).

Claim 14
Consider claim 14, Qiao teaches wherein the processing element is further configured to: 
periodically query the NSQM function for updated quota availability of the requested S-NSSAI (see Qiao [0269] note updated quotas); 
in response to determining that the updated quota availability of the requested S-NSSAI decreases below a first threshold, publish, to at least the UE, the updated quota availability of the requested S-NSSAI (see Qiao [0292] note first threshold reached sending report); and 
in response to determining that the updated quota availability of the requested S-NSSAI exceeds a second threshold, publish, to at least the UE, the updated quota availability of the requested S-NSSAI (see Qiao [0294] note second threshold reached sending report).

Claim 15
Consider claim 15, Qiao teaches[ wherein, to publish the updated quota availability of the requested S-NSSAI, the processing element is further configured to append the updated quota availability of the requested S-NSSAI to a network access stratum (NAS) message intended for the UE (see Qiao [0269] note CHF device sends the updated quotas to the SMF device for enforcement).
Allowable Subject Matter

Claims 4-7, 11-12, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647